           Case 2:09-cr-20046-JAR Document 1026 Filed 04/09/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                           Case No. 09-20046-JAR-09

 TYRONE RAMSEY,

               Defendant.


                                 MEMORANDUM AND ORDER

       This matter comes before the Court on Defendant Tyrone Ramsey’s Motion for

Reconsideration (Doc. 1001) of the order denying his motion for sentence reduction pursuant to

18 U.S.C. § 3582(c)(2).1 For the reasons explained below, Defendant’s motion is denied.

I.     Background

       On February 6, 2012, Ramsey pleaded guilty to conspiracy to distribute and possess with

intent to distribute heroin in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(i), and § 846.2 The

Presentence Investigation Report (“PSR”) calculated Ramsey’s base offense level to be 38

because the offense of conviction established that death or other serious bodily injury resulted

from the use of the controlled substance pursuant to United States Sentencing Guideline

(“U.S.S.G.” or “”Guidelines”) § 2D1.1(a)(2).3 Ramsey received a two-level enhancement

because he possessed a firearm in connection with conduct for which he was responsible, and a

three-level reduction for acceptance of responsibility, resulting in an adjusted offense level of




       1
           Doc. 808.
       2
           Doc. 725.
       3
           Doc. 754 ¶ 72.
           Case 2:09-cr-20046-JAR Document 1026 Filed 04/09/21 Page 2 of 5




37.4 With a criminal history category III, Ramsey’s resulting Guidelines range was 262 to 327

months.5 Had the government not agreed to withdraw the Information filed pursuant to 18

U.S.C. § 851, Ramsey would have faced a mandatory sentence of life imprisonment.6 On

August 14, 2012, the court adopted the PSR, granted the government’s motion for a downward

departure for substantial assistance, and sentenced Ramsey to a 188-month term of imprisonment

followed by a four-year term of supervised release.7

       On May 18, 2015, Ramsey filed a Motion to Reduce or Modify Sentence Pursuant to 18

U.S.C. § 3582(c)(2), citing Amendment 782 to the Guidelines.8 Amendment 782 became

effective November 1, 2014, and lowered by two base offense levels the Drug Quantity Table in

U.S.S.G. § 2D1.1(c) under which defendants would have been sentenced but for 21 U.S.C.

§ 841(b)(1)(A)’s mandatory minimum sentence.9 Judge Murguia denied Ramsey’s motion

because his base offense level of 38 was not determined upon the Drug Quantity Table.10 Thus,

Amendment 782 did not have the effect of lowering Ramsey’s Guidelines range, and he was

ineligible for any further sentence reduction.11




       4
           Id. ¶¶ 73–82.
       5
           Id. ¶ 117.
       6
           Id.
       7
           Docs. 755, 762, 763.
       8
           Doc. 802.
       9
           See U.S.S.G. Manual, supp. app. C, amend. 782 at 63 (Nov. 1, 2014).
       10
            Doc. 808.
       11
            Id.




                                                        2
          Case 2:09-cr-20046-JAR Document 1026 Filed 04/09/21 Page 3 of 5




         On February 21, 2020, Ramsey’s criminal case was reassigned to the undersigned.12 On

November 9, 2020, Ramsey filed a motion to reconsider Judge Murguia’s order denying his

request for sentence reduction that is now before this Court.13

II.      Legal Standard

         D. Kan. Rule 7.3(b) governs motions to reconsider non-dispositive orders, which must be

filed “within 14 days after the order is filed unless the court extends the time.” A party may seek

reconsideration on the following grounds: (1) an intervening change in the controlling law;

(2) the availability of new evidence; or (3) the need to correct clear error or prevent manifest

injustice.14 While a motion to reconsider is available where the court has “misapprehended the

facts, a party’s position, or the controlling law,” such a motion does not permit a party to “revisit

issues already addressed or to advance arguments that could have been raised in prior briefing.”15

“The Tenth Circuit has observed that ‘a motion for reconsideration is an extreme remedy to be

granted in rare circumstances.’”16 “A party’s failure to present its strongest case in the first

instance does not entitle it to a second chance in the form of a motion to reconsider.”17 Whether

to grant a motion for reconsideration is left to the court’s discretion.18



         12
              Doc. 989.
         13
              Doc. 1001.
         14
              D. Kan. R. 7.3(b).
         15
            Coffeyville Res. Ref. & Mktg., LLC v. Liberty Surplus Ins. Corp., 748 F. Supp. 2d 1261, 1264 (D. Kan.
2010) (citing Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000) (addressing motion under Fed. R.
Civ. P. 59(b))).
         16
         A.H. ex rel. Hohe v. Knowledge Learning Corp., No. 09-2517-DJW, 2011 WL 1466490, at *4 (citing
Brumark Corp. v. Samson Res. Corp., 57 F.3d 941, 944 (10th Cir. 1995)).
         17
            Id. (citing Sithon Mar. Co. v. Holiday Mansion, 177 F.R.D. 504, 505 (D. Kan. 1998)); see also Turner v.
Nat’l Council of State Bds. of Nursing, No. 11-2059-KHV, 2013 WL 139750, at *2 (D. Kan. Jan. 10, 2013) (citing
Cline v. S. Star Cent. Gas Pipeline, Inc., 370 F. Supp. 2d 1130, 1132 (D. Kan. 2005), aff’d, 191 F. App’x 822 (10th
Cir. 2006)).
        18
           Coffeyville, 748 F. Supp. 2d at 1264 (citing In re Motor Fuel Temp. Sales Pracs. Litig., 707 F. Supp. 2d
1145, 1166 (D. Kan. 2010)).




                                                         3
         Case 2:09-cr-20046-JAR Document 1026 Filed 04/09/21 Page 4 of 5




III.    Discussion

        Judge Murguia denied Ramsey’s motion for sentence reduction on May 27, 2015.

Defendant’s motion for reconsideration was filed November 9, 2020, over five years after the

court denied his motion to reduce sentence. Thus, Ramsey’s motion is untimely and is denied on

this basis.

        Even if the Court considers the motion timely, reconsideration is not warranted in this

case. “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes a final

judgment’ and may not be modified by a district court except in limited circumstances.”19

Ramsey seeks relief under § 3582(c)(2), which provides an exception to the general rule of

finality “‘in the case of a defendant who has been sentenced to a term of imprisonment based on

a sentencing range that has subsequently been lowered by the Sentencing Commission pursuant

to 28 U.S.C. § 994(o)’ and made retroactive pursuant to § 994(u).”20 If the defendant’s argued

basis does not fall within this limited exception under § 3582(c), the court is without jurisdiction

to consider the defendant’s request.21

        The Tenth Circuit has explained that under § 3582(c)(2)’s “based on” clause, the

defendant must show that he was sentenced based on a Guideline range the Sentencing

Commission lowered subsequent to defendant’s sentencing.22 Here, Ramsey cannot overcome

this hurdle to relief. As Judge Murguia held, the pertinent Guideline range for Ramsey’s offense

conduct was established by U.S.S.G. § 2D1.1(a)(2), based upon the fact that his offense resulted

in death, not on § 2D1.1(c), which concerns drug type and quantity. The changes in Amendment



        19
             Dillon v. United States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)).
        20
             Id; United States v. Hodge, 721 F.3d 1279, 1280 (10th Cir. 2013).
        21
             United States v. Smartt, 129 F.3d 539, 541 (10th Cir. 1997).
        22
             United States v. C.D., 848 F.3d 1286, 1289 (10th Cir. 2017).




                                                           4
          Case 2:09-cr-20046-JAR Document 1026 Filed 04/09/21 Page 5 of 5




782 only affected those sentences in which the Guidelines range was established by the Drug

Quantity Table as set forth in § 2D1.1(c). Because Amendment 782 had no effect on

§ 2D1.1(a)(2), it can provide no basis for a sentence reduction under § 3582(c).23 Thus, Judge

Murguia correctly determined that Ramsey is ineligible for further reduction of his sentence

under Amendment 782.

        IT IS THEREFORE ORDERED BY THE COURT that Defendant Tyrone Ramsey’s

Motion to Reconsider (Doc. 1001) is DENIED.

        IT IS SO ORDERED.

        Dated: April 9, 2021

                                                           S/ Julie A. Robinson
                                                           JULIE A. ROBINSON
                                                           CHIEF UNITED STATES DISTRICT JUDGE




        23
            See United States v. Davila, 651 F. App’x 112, 114 (3d Cir. 2016) (holding that Amendment 782 did not
apply where defendant’s base offense level was determined by § 2D1.1(a)(2)); United States v. Hopkins, No. 08-CR-
006-J, 2016 WL 11371444, at *1 (D. Wyo. Apr. 12, 2016) (holding that defendant convicted of distribution of
fentanyl resulting in death was not eligible for sentence reduction under Amendment 782).




                                                       5
